The fact that the defendant in error was the clerk of the superior court who certified the transcript of the record and the bill of exceptions, does not cure the absence of service. (R.)Service. Officers. Practice in the Supreme Court. January Term, 1875.When this case was called a motion was made to dismiss the writ of error because no service appeared on the bill of exceptions. It was replied that the defendant in error was the clerk of the superior court who certified the record and bill of exceptions, and therefore had full notice of all the proceedings in the case. The writ of error was dismissed.